DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
 
Response to Amendment
This office action has been changed in response to the amendment filed on 4/8/2021.  
Claims 1, 11 and 21 has been amended.  

Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “Balasuriya does not teach that the location information comprises a location of the electronic device” (Pages 6-7), the Examiner respectfully disagrees.  
	Balasuriya teaches that “the communication manager compares Global Positioning System 103 location information 108 of the communication device 104 and the location device 102, to define a proximity therebetween.”  Page 2 [0021]  
	The Examiner’s view is that Balasuriya has to determine the location of the electronic device to determine proximity/relative position. 

 Claim Rejections - 35 USC § 103






The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 11, 13-15, 17, 18, 21, 23-25, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balasuriya (US-2004/0203895) in view of Comfort et al. (US-2002/0196274 hereinafter, Comfort).
	Regarding claim 1, Balasuriya teaches an electronic device (Fig. 1 [104]) comprising:
	a processor (Page 2 [0021] “communication manager can be software running on the main processor or DSP of the communication device”) configured to:
i.e. proximate to slave device)
		provide a timeout setting for the electronic device based on the location information concerning the electronic device; (Fig. 2 [207, no, 209 and 211]) and
		reset the timeout setting in response to detecting any user input at the electronic device.  (Page 3 [0023] “device can prompt a user to enter an authorization code to access the at least one locked function of the communication device, even if the communication device is not in proximity to the location device”)  
	Balasuriya differs from the claimed invention by not explicitly reciting reset the timeout setting in response to detecting user input at the electronic device before the timeout setting runs out of time.  
	In an analogous art, Comfort teaches a method and device for entry of a password through a touch-sensitive computer screen (Abstract) that includes retting the timeout setting (Page 5 [0037] “the system waits to recognize a user input in step 128. Steps 114 and 128 are each steps in which a user input is used to determine that the system is attended. In step 122, before the timer has expired, this fact is used to reset the timer. The input may be made through the keyboard 14, through the touch pad 42 of the display screen 12, through the digital notepad 15, or through an attached pointing device 45.”) in response to detecting user input (Fig. 5B [128, Y, 130, Y, 140, 142, Y, 144, 132, Y, 134]) i.e. user input) to return to the previous state after a screensaver is being displayed/timer has begun counting down and prior to the timer expiring.  (Page 5 [0037-0039] “In step 122, before the timer has expired, this fact is used to reset the timer. The input may be made through the keyboard 14, through the touch pad 42 of the display screen 12, through the digital notepad 15, or through an attached pointing device 45. In each case, an electrical signal is generated as a result of an operator action is recognized as the input.  After such an input is recognized in step 128, the system proceeds to step 130 to determine whether, in a previous session, the user has selected a password for this situation”  In this situation, the teachings of Balasuriya would not be rendered unsatisfactory because Comfort teaches in certain situations (Page 5 [0038]), while the timeout has not yet expired, a user can still require that a password be entered in order to reset the timeout setting.)
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Balasuriya after modifying it to incorporate the ability to, in specific situations, before a timer has timed out, require a user to enter a password in order to reset the timer and to return to the previous state of Comfort since it enables an authorized user to take an electronic device out of range of the wireless network of Balasuriya yet still enable complete functionality by ensuring an 
	Regarding claim 3, Balsuriya in view of Comfort teaches wherein the location information is determined based on GPS.  (Balasuriya Fig. 1 [103 and Page 2 [0021])
	Regarding claim 4, Balasuriya in view of Comfort teaches wherein the location information is determined based on communication using a short-range communications system.  (Balasuriya Pages 2-3 [0021] “Bluetooth”)
	Regarding claim 5, Balasuriya in view of Comfort teaches wherein the location information is determined based on communication with a wireless LAN.  (Balasuriya Page 1 [0014])
	Regarding claim 7, Balasuriya in view of Comfort teaches wherein the location information is determined based on communication with another device.  (Balasuriya Pages 2-3 [0021-0022])
	Regarding claim 8, Balasuriya in view of Comfort teaches wherein the location information is determined based on location of the electronic device relative to another device.  (Balasuriya Pages 2-3 [0021-0022])
	Regarding claims 11, 13-15, 17 and 18, the limitations of claims 11-15, 17 and 18 are rejected as being the same reasons set forth above in claims 1, 3-5, 7 and 8.  
	Regarding claims 21, 23-25, 27 and 28, the limitations of claims 21-25, 27 and 28 are rejected as being the same reasons set forth above in claims 1, 3-5, 7 and 8.  








Claims 6, 9, 16, 19, 26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balasuriya in view of Comfort as applied to claim 1 above, and further in view of Miranda-Knapp et al. (US-2005/0046580 hereinafter, Miranda).
Regarding claim 6, Balasuriya in view of Comfort teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein the processor is configured to determine a current location of the electronic device based on communication with a base station.  
	In an analogous art, Miranda teaches a method and apparatus for detecting loss and location of a portable communications device (Abstract) that includes a processor (Fig. 1 [16]) is configured to determine a current location of the electronic device based on communication with a base station.  (Page 2 [0013 & 0015] “EOTD” and Page 3 [0019])
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Balasuriya in view of Comfort after modifying it to incorporate the ability to determine location by communicating with a base station of Miranda since determining location by communicating with a base station becomes a requirement in order to meet FCC’s E-911 mandates.  
	Regarding claim 9, Balasuriya in view of Comfort and Miranda teaches wherein the processor is configured to determine a current location of the electronic device based on proximity of the electronic device to its user.  (Miranda Fig. 3 [52 & Yes] also [52, No…60, 62, Yes] i.e. determining the user has picked up the phone after dropping and determining the user has the phone by entering security code)
	Regarding claims 16 and 19, the limitations of claims 16 and 19 are rejected as being the same reasons set forth above in claims 6 and 9.  
	Regarding claims 26 and 29, the limitations of claims 26 and 29 are rejected as being the same reasons set forth above in claims 6 and 9. 
Claims 10, 20 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balasuriya in view of Comfort as applied to claim 1 above, and further in view of Tuulos et al. (WO03/081932 hereinafter, Tuulos).
	Regarding claim 10, Balasuriya in view of Comfort teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein the timeout setting is adjusted based on whether the electronic device is in a secure location.  
	In an analogous art, Tuulos teaches a multiple security level mobile communication device that changes settings based on a determined location (Abstract and Fig. 1) that includes changing timeout settings based on whether the electronic device is in a secure location.  (Page 13 line 1-13, Page 11 lines 18-20 and Page 11 lines 9-18)
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Balasuriya in view of Comfort after modifying it to incorporate the ability to change timeout settings based on a determined location being secure of Tuulos since when in a secure location, requiring less frequent logins reduces the amount of time a user spends entering passwords.  (Tuulos Page 11 lines 9-20)
	Regarding claims 20 and 30, the limitations of claims 20 and 30 are rejected as being the same reasons set forth above in claim 10.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646